NOT PRECEDENTIAL

                          UNITED STATES COURT OF APPEALS
                               FOR THE THIRD CIRCUIT
                                    _____________

                                        No. 12-1322
                                       _____________

                                     LEROY STERLING,
                                                   Appellant
                                            v.

         REDEVELOPMENT AUTHORITY OF THE CITY OF PHILADELPHIA;
         PHILADELPHIA AUTHORITY FOR INDUSTRIAL DEVELOPMENT;
                 CRANE ARTS, LLC; CITY OF PHILADELPHIA
                             ______________

                        On Appeal from the United States District Court
                            for the Eastern District of Pennsylvania
                               District Court No. 2-10-cv-02406
                        District Judge: The Honorable William H. Yohn

                     Submitted Pursuant to Third Circuit L.A.R. 34.1(a)
                                    January 18, 2013

                 Before: SMITH, CHAGARES, and BARRY, Circuit Judges

                                  (Filed: January 25, 2013)
                                  _____________________

                                        OPINION
                                  _____________________

SMITH, Circuit Judge.

      On August 22, 2002, the Redevelopment Authority of the City of Philadelphia (RDA)

and the Philadelphia Authority for Industrial Development (PAID) executed a Redevelopment

Agreement obligating PAID to redevelop the premises of real estate situated in northeast

Philadelphia, Pennsylvania. Under the terms of the Redevelopment Agreement, a failure to

develop the premises constituted a default, thereby authorizing the RDA to “enter into the


                                              1
Premises . . . and . . . terminate the estate that had been conveyed by the [RDA to PAID] by such

deed and revest title to the Premises” in the RDA. A389.

       Thereafter on September 10, 2002, the RDA conveyed to PAID the premises at 1425–

1443 N. American Street, Philadelphia, Pennsylvania. A402. The Indenture conveying the N.

American Street premises specified that the provisions of the August 22, 2002 Redevelopment

Agreement did not merge into the Indenture.          A405.   That same day, in an Amendatory

Agreement, the RDA and PAID assigned their rights and obligations for the N. American Street

premises to Leroy Sterling.     Sterling agreed to assume and perform all of the terms and

conditions, obligations and requirements of the Redevelopment Agreement. Simultaneously,

PAID executed a deed conveying the N. American Street premises to Sterling in exchange for

$10,821.00. A423.

       Sterling failed, however, to develop the property. As a result, on April 25, 2006, the

RDA (1) notified Sterling that he was in default; (2) demanded that he cure or remedy the

default; and (3) advised that failure to cure the default would result in the RDA pursuing its right

to reenter the N. American Street premises and revest title thereto in the RDA. A523-24. On

February 18, 2008, the RDA notified Sterling that it had exercised the power of attorney

provision in the Redevelopment Agreement and revested title to the N. American Street premises

in the RDA. A536. The RDA subsequently conveyed the N. American Street premises to Crane

Arts, L.L.C. A438.

       On April 15, 2010, Sterling sued the RDA, PAID, the City of Philadelphia and Crane

Arts in the Court of Common Pleas of Philadelphia County. Among other claims, Sterling

alleged that the City, the RDA and PAID violated his rights to procedural and substantive due

process under the Fourteenth Amendment and that the City breached an implied contract with


                                                 2
Sterling. The City removed the action to federal court and subsequently filed a motion to

dismiss under Rule 12(b)(6).       The District Court granted Sterling’s request to extend the

discovery period for two months.

       A little more than two weeks before the close of discovery, Sterling moved to amend his

complaint to include a claim against Vincent Dougherty, an employee of the City’s Commerce

Department.    The District Court denied the motion, citing Sterling’s earlier knowledge of

Dougherty’s involvement at the Rule 16 conference, the untimeliness of the motion under the

terms of its scheduling order, and the fact that allowing the amendment would essentially restart

the discovery period when the trial was already scheduled.

       Prior to trial, the RDA moved to exclude Sterling’s expert report. The RDA and PAID

also moved for summary judgment. Thereafter, the Court granted the City’s motion to dismiss,

granted summary judgment in part in favor of the RDA, granted summary judgment in favor of

PAID, and granted the motion to exclude Sterling’s expert’s report. In an effort to render the

Court’s orders final and appealable, Sterling voluntarily dismissed Count II against the RDA and

Count IV against Crane Arts. This appeal followed.1

       Sterling contends that the District Court erred by denying his motion to amend his

complaint. We review the denial of a motion to amend under Federal Rule of Civil Procedure 15

for an abuse of discretion. Lorenz v. CSX Corp., 1 F.3d 1406, 1413 (3d Cir. 1993). In light of

the District Court’s reasons for denying Sterling’s motion, we conclude that the District Court

did not abuse its discretion.

       Sterling also challenges the District Court’s order granting the motion to dismiss

Sterling’s due process and contract claims. We exercise plenary review of a Rule 12(b)(6)




                                                3
dismissal. Glover v. FDIC, 698 F.3d 139, 144 (3d Cir. 2012). We agree with the District Court

that Sterling’s due process claim against the City fails as a matter of law under Monell v.

Department of Social Services, 436 U.S. 658, 694 (1978). For substantially the same reasons as

those given by the District Court, we conclude that the Court appropriately dismissed Sterling’s

breach of an implied contract claim.

        Sterling also advances numerous grounds on which the District Court allegedly erred by

granting summary judgment in favor of the RDA. None of his arguments have merit. We agree

with the District Court that, given the circumstances and transactions at issue, Sterling’s

substantive due process claim fails because the RDA’s reentry and execution of a reverter deed

does not shock the conscience. See United Artists Theatre Circuit, Inc. v. Twp. of Warrington,

316 F.3d 392, 399 (3d Cir. 2003) (citing Cnty. of Sacramento v. Lewis, 523 U.S. 833, 846-48

(1998)). We also agree with the District Court’s conclusion that Sterling’s procedural due

process claim is time-barred and that the continuing violation doctrine is inapplicable in light of

the specific notice Sterling received on February 21, 2008. Cowell v. Palmer Twp., 263 F.3d

286, 295 (3d Cir. 2001). Even if Sterling’s procedural due process claim were timely filed, we

agree with the District Court that the claim fails because Sterling’s interest in the N. American

Street premises was not unconditional and because Sterling was afforded notice of his default

and the consequences of failing to remedy his default.

        Finally, Sterling asserts that the District Court erred in granting summary judgment in

favor of the RDA on Count III of his complaint, which alleged a claim of conversion by the

RDA. Sterling does not contend that the District Court’s legal analysis was erroneous. Instead,

he contends that the gravamen of his claim was that there was an unlawful taking of real property


1
    The District Court exercised jurisdiction under 28 U.S.C. §§ 1331 and 1367. We
                                                4
in violation of the United States Constitution. Because Sterling failed to provide any citations to

legal authority to support such a claim, we deem this issue abandoned. Kost v. Kozakiewicz, 1

F.3d 176, 182 (3d Cir. 1993).

       Because we have concluded that summary judgment was appropriately granted in favor

of the RDA, we need not address Sterling’s argument that the District Court erred by granting

the RDA’s motion to exclude Sterling’s expert’s report.

       For the reasons set forth above, we will affirm the orders of the District Court.




exercise final order jurisdiction under 28 U.S.C. §1291.
                                                 5